DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13, 18-29, 45, and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duindam ‘124 (US Pub 2013/0204124 -cited by applicant).
Re claims 1, 45, 75: Duindam ‘124 discloses a medical device for use in a method and non-transitory medium with instructions executed on a processor [0051; see the software instructions and corresponding operations performed by the processor 140) comprising:
a flexible elongate instrument [0031; see flexible needle 110];
an actuator for inserting and retracting the flexible elongate instrument [0031; see actuator 130]; and
a control unit configured to determine a force (i.e. a third force) exerted by the instrument on tissue, the force being determined based on a shape of the instrument (see claim 75; “calculating one or more forces applied to the flexible needle based on the shape of the flexible needle”) and one or more of:
a force (i.e. a first force) exerted by the actuator; or an amount of force (i.e. a second force) applied at a proximal end of the instrument [0059, 0061; see the “update kinematic parameters” of the actuator inputs and see the ‘determine adjustment step 625’ which provides for appropriate control signals, both of which correspond to a force of the actuator or at the proximal end of the instrument, because the automatic update/adjustment requires a predetermined force to be calculated to accurately position the instrument].
Re claim 2: Duindam ‘124 discloses the control unit is configured to determine the shape using a shape sensor [0032; see the shape sensor 120].
Re claims 3-9, 22: Duindam ‘124 teaches control unit is further configured to determine a compression force in the instrument based on the shape by determining a curvature in a section of the instrument and apply a mathematical model of mechanical properties of the instrument or to determine a difference between an expected length of motion for a distal end of the instrument and an actual length of motion for the distal end, wherein the expected length is a length of travel of the proximal end of the instrument and the actual length is a length of motion of the distal end using a tracking unit (see claims 75 and 76; 0046, 0052; see the shape sensor 120 (i.e. a tracking unit) that measures curvature and see the forces applied to the flexible needle based on the shape of the needle that are calculated wherein a representation of the shape is compared with an expected shape and length of motion thereby corresponding to a compression force and to a mathematical spring model for motion of the flexible instrument as it moves through a length of travel and for a length of motion; also, see the additional tracking sensors to obtain positional measurements along with the shape data to determine in situ pose and/or shape).
Re claim 10: Duindam ‘124 teaches of determining a current used to drive the actuator [0051; see the voltage and/or current meter for use with the resistance based sensors].
Re claim 13: Duindam ‘124 teaches to determine the force exerted by the flexible elongate instrument on the tissue of the patient the control unit is further configured to determine a first position of a first end of a compliant member; determine a second position of a second end of the compliant member opposite the first end; and determine the force based on a distance between the first and second positions and a stiffness of the compliant member [0061; see the determination of shape deviation which corresponds to a distance determination between a measured and expected shape of the flexible needle].
Re claims 18, 19, 23-27: Duindam ‘124 discloses the control unit determines a force threshold, which is based at least on a target location of the distal end [0061; see the “threshold” that corresponds to a deviation of the shape from an expected/target shape, which is used to determine the force]. When the force is higher than the threshold, an audio, visual, or haptic alert is provided [0061; see the visual, audible, or tactile warning]. The tactile warning is considered to be a vibration applied to the input controlling as this is where the operator would receive the alert.
Re claims 20, 21: Duindam ‘124 discloses registering the instrument to a model of passageways [0021; see the registration of the needle to preoperative data of the tissue and with respect to anatomical targets] with the force threshold based on at least whether the distal end is being inserted toward a wall of the passageways [0021; see the tissue motion and deformation from needle positioning].
Re claims 28, 29: Duindam ‘124 discloses the control unit is further configured to: determine a plurality of force thresholds for the medical device; and provide an alert to an operator, the alert depending on which of the plurality of force thresholds the force exerted by the instrument on the tissue of the patient is higher than and which of the plurality of force thresholds the force exerted by the instrument on the tissue of the patient is lower than, the alert indicating an alert level regarding the force of the instrument on the tissue [0061; see the deviation determination of whether the deviation is greater than some preset limit or less than a maximum deviation, wherein the deviation is that of a shape which is used to calculate the force of the instrument].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Duindam ‘124 (US Pub 2013/0204124 -cited by applicant) in view of Wallace (US Pub 2007/0197939 -cited by applicant).
Re claims 11, 12: Duindam ‘124 discloses all features except to determine the force exerted by the flexible elongate instrument on the tissue of the patient the control unit is further configured to: determine one or more of: a mass of the flexible elongate instrument; an acceleration of the proximal end of the flexible elongate instrument; an amount of friction in the medical device using a friction model; or an effect of gravity on the medical device and the flexible elongate instrument; and apply a mechanical model of the medical device. However, Wallace teaches determining the force exerted by the flexible elongate instrument on the tissue of the patient the control unit is further configured to: determine one or more of: a mass of the flexible elongate instrument; an acceleration of the proximal end of the flexible elongate instrument; an amount of friction in the medical device; or an effect of gravity on the medical device and the flexible elongate instrument; and apply a mechanical model of the medical device [0081, Fig 1A; see the working instrument 30 with its frictional forces and static coefficient of friction, which corresponds to a friction model]. It would have been obvious to the skilled artisan to modify Duindam ‘124, to determine an amount of friction as taught by Wallace, in order to provide for improve instrument positioning taking into account the friction amount encountered by the instrument.
Re claims 14-16: Duindam ‘124 discloses all features except to determine the amount of force being applied to the proximal end of the instrument the control unit is configured to use a force sensor located proximal to the proximal end of the instrument, wherein the force sensor is located between an instrument body moved by the actuator and an instrument stage along which the instrument body is moved, and wherein the force sensor comprises a strain gauge, a spring sensor, or a piezoelectric force sensor. However, Wallace teaches to determine the amount of force being applied to the proximal end of the instrument the control unit is configured to use a force sensor located proximal to the proximal end of the instrument, wherein the force sensor is located between an instrument body moved by the actuator and an instrument stage along which the instrument body is moved, and wherein the force sensor comprises a strain gauge, a spring sensor, or a piezoelectric force sensor [0084, Fig 1A and 5; see the sensors placed at the proximal region and at the distal region, wherein the sensed force is that the of the instrument body moved and an instrument stage]. It would have been obvious to the skilled artisan to modify Duindam ‘124, to measure the insertion and withdrawal forces as taught by Wallace, in order to improve the guidance of the instrument.
Re claim 17: Duindam ‘124 discloses all features except to determine the amount of force being applied to the proximal end of the flexible elongate instrument the control unit is configured to: sense a first force using a first force sensor located at an input of a drivetrain for actuating the flexible elongate instrument; sense a second force using a second force sensor located at an output of the drivetrain; determine a difference between the first force and the second force; and apply a compliance model for the drivetrain based on the determined difference. However, Wallace teaches to determine the amount of force being applied to the proximal end of the flexible elongate instrument the control unit is configured to: sense a first force using a first force sensor located at an input of a drivetrain for actuating the flexible elongate instrument; sense a second force using a second force sensor located at an output of the drivetrain; determine a difference between the first force and the second force; and apply a compliance model for the drivetrain based on the determined difference (see claims 19 and 30; where an estimated force against a predetermined threshold value is compared and a warning is initiated when the force exceeds the threshold and also see the measured force of insertion and force of withdrawal using the distal and proximal force sensors, which corresponds to the difference in forces using a compliance model). The warning may be visual or haptic, wherein at least vibrating the input control corresponds to the haptic feedback (see claim 20 and 0088; referring to the audio warning and the vibrational signal). It would have been obvious to the skilled artisan to modify Duindam ‘124, to measure the insertion and withdrawal forces as taught by Wallace, in order to improve the guidance of the instrument.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29, 45, and 75 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Examiner agrees that Duindam ‘298 does not disclose determining a force based on a shape of the flexible instrument

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793